Citation Nr: 1447795	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  12-21 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Counsel 






INTRODUCTION

The Veteran served on active duty from December 1966 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  


FINDING OF FACT

On September 19, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal is requested with respect to the issue of entitlement to service connection for sleep apnea, which is the only issue presently before the Board.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

On September 19, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal is requested with respect to the issue of entitlement to service connection for sleep apnea including as secondary to service-connected PTSD.  Such is the only issue presently before the Board.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed. 



____________________________________________
A. JAEGER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


